124



      OFFICE OF ‘THE ATX-ORNEY GENERAL    OF   TEXAS
                         AUSTIN




Eonorablr Ralph 4!sen
CouAty Irttolmy
Tom Orson County
8en 1~ps.10,Tuas




                                       tter of March2, lQ40,
in which you subznit                              thir   departlmnt
?“OlY OUX   OQbliOtU




                                  y the rsslcjnatian
                                  lb such truatoe ep-
                                  tern of the resign-
                                  t regular eleatlon

                             intod trlistee~ up fur
                             eguler el8etlon data, w0u.U
                       on to 8CbnrOSOT the *unoxpirbd
                       11 iour gear ter5%7
                   II1s t&s r1nal date for rllfng, an6
                   necobsery rbquimmmnt~ to somire e
                                    Trustee in the
                  ballot for tiiohool
      San Airg*loIndependentBob001 Dirtriot?*
          The Ban Anne.10Indqmident tsahooloirtr ot ir govern-
ed in pert Tyler the provlaio5s or Artlolo l378S(a f , VOr5o5'8
Texas Cirll Matutes b@ing Chepter i303, gaga 674, &%a 19e9,
418t ts&lature,   ~1 it we8 ruled in our Oplnlon No1 0448,
                                                                       I.25

Honol'sblsRslph Logan, tige 2


dated %reh      27, 1939   that   provisions In said statute oontrol
Independent sohool d&lots    ionn~d unCer the authority of that
Aat when its prorI8ions dltrar from those or the general laws.
Section 6 of Article 2783(b) providoo In ;lart as fol1owsr
             I       Qr~V$dad further, t&t $1 case of a
        vamno; k~rebignstlon    of a amber of tha board
        of txustoes the rsoanay aball bs filled :or the
        unerplred tera Ey sppol~tolsat made by the board
        of tn15t%b5.w

          MO questton $8 nissd   as to the alearnses  of    the lsn-
guege    used
           in this statute,  but it La suegeoted that   thr   above
quoteu pxorl~lon mxy be ln violntlon or the la6t eeutence of
Seotlon 18 of &tIole 4 of the Tsxa8 ConStltutIon.     This see-
tIca of ths Conrtltutlon$5 found under the Artlcrleentltlsd
nZxsautlve Depnrtmintn 2nd rends sa follows:
                "Section 12. All vscanolos io Sttte OF dfs-
        triot oifioes, except mubere of C,heLo~;lelnturs,
        ebnll be filled unlwe othanvlsa provided by law,
        by a>;,po$ntxeat  of the ~%wurnor, w,k.loh n;goI~tmnt,
        IS mde &win;; its seasIo:1,shnll be witt tns sd-
        ~10s and eonsent of two-thirds of UN tienatepre-
        sent. If made durfag the xeoesa OS the &anste,
        the eald ~~pOillt30,   Or 502lO Other PyYCOil t0 ill].
        mob wesnop shall be n;znIaa%d t..:       the Yenate
        during the first ten cays of its 55ssIo5. If re-
        jccted,    said orflee shall ImmIIately bacoznsva-
        east, and the Governor shall, without Qalay
        xake further nomlnatlons, untfl a conffrxat~oh
        takes islaoe. But ohould there be M c:.nf$ms-
        tlon \tu?Inethe rsessIo?l  of the Sen8tb, the Gov-
        ernor ah611 mt thereafterappoint any prraon to
        fill much reoenoy who be8 bean rejected by the
        Senate; but may appoint mns other persol to
        fill ths vaoanoy until the next 5es5loa of the
        Seaate or until the regular eleatlon to aald
        OffhO, ShOP1d it SGGAQT OCOUX. Appointoonts
        to veoanoies IA off$oac eleotlv,eby the R60916
        ahsl~ only oontlnue until the flr6t ,gsheraleleo-
        tlon thereafter.*
          Ah eremlaetion of the verlous oodlftoatlon8or the
laws of Texea dl~o1oses that slailar provisionswere oontained
la statute8 re&tlq to riu.hg teoenolsr    in elsotlre sshool
board8 la the Revised Statutes of 1895 ahd 1911. L;snyof the
present sahool statutes Ia the Hevloed Civil &atutes 1925,
ns azaended, aonteln euch provlslolu. Artiolaa 274O(bf, Seo-
tlon 4; 2745; 2774, Sections 3 and 4; 2777; 2777(e); and 2779(b).
                                                                                         1.26

Snorablo     BalJh Logan, Yase 3


             %S    last    EsntenOo    of    aOtf6Ll      12    Artlole   4   Of   the
Texas ConstItuti;a         if   aegregqted
                                        aad eonsI-
                                                 ~orod saparsto
cndqert     from the      acocqwnyi~, context in X:?~CAit Is round,
mI.@t be    re53:nably      coasfdersd         1s   a;   llcsblc
                                                       t.3 any ahd
ersry typ and dharaoter or             offiaa        w    Jtate whioh
                                                      -8 thin this
is fillbd    by the QSOQl4 in an deOtfon.        lf Oon6fds:ed,
bwever,    In oomeotloc      zIth the remainder    of hotion    U,
zuch omazuotion does not neoasanrlly follow and it uay
reesnnablybe oonatrued .?ahsvin!:rcieronco ta tha kind of
oflIce   th?::ci3a’mve  ~r.eutl:lnod, ad a::% lntonded     to apply to
sobs01 trust.668    who have bean held t: bc aounty oftiesrr,
             Xn re6:wme        to a request by Uoon.L. A. tiooda,
3tdtb    3uprlntendeat        of Pub110 Inrtruotlon  this ~departo9nt
z.eadarod    an o~Anion     Liaroh 9, 1939 e-graved by Bmoe V.
Bryant, First Asal~tant Attorney General, Letter CcInIon
Book 344, pa :o 303, 13 which it Wa6 held that ibotion 12
ol Article   4 doe6 cot sggly    ts vaoaaoi9R   in mlectivs   et!mol
bonds and t&t a provision        slnllar   to that ccntnined In
Article   2763(b) war not in omtravsntitn       of Secticn 12,
Artiola   4 cI” the Ccx3tItutlzn    of Texas.   its t5ve hareto-
Core formrded y::u e cozy ol’ thst opinlsn.
              We do not find my provision        In Artiole      2783(b)
wtiic!! spaolfis6    the date for filing     ati the proaoCur4 to
be follmed       In >lnoing a nruro upon the ballot        for eohool
trustee 12 sohcol dlstriots         sf the ;xrtioular      olesa aIPoot-
ad by aald 6tc tub.         Xe amum    thmt the can &l~::610 Indegen-
drurt Yohool District       hsa e aoholeatlo?o3;ile’:fon       1~ 0x006s
of 500 and mu14 therel‘ore        not be tintrolled      by Artfale
2746 (a j , Varnan’6 Taxas CIvZl Statutes.         :stic1e     ‘776,
a’-lc!i grovldae ch=t the board ol truacees ~>f a~1 :ncle>eudeht
sohool district      stall order the elsotion      and w:iich provide6
r0r    the lulttar or holding PWh aleotIon,doea          no’t UQnft&A
an7 provie         doei!3n3tIng the final riihz,. Cab0 cP‘my
 artloular roq~irmeat           ior   imtlng        e   nem    ;laosd ujwn the
i: allot. 3 have al6o exet3i.neU the general aleotlon   lam
and find no provision rrhIob would appear   to be applicable.
             ~30are InSomod by t%o De artzont of Eduoation
that   It Is a ocnstruotion   and preot P 08 of 10% atandlzg 15
these lcrger lnde~ecdent     school distrfatn,   far cscCIdates
to file their mr~35 v:lth the Sooretery      of the sohool board,
requesting that they~be ,;laced Q;on t%o ballot      an8 that
t&o aohool board under the @mere1 >orors vestsd in said
board, entara   an e~grogria t,e order ?IxIn: the final date
                                                                  1.21


Bouorable Ralph Logan, Pwe   4


within nhieh flllnga my ba mds.      irbare of the opinion that
this authority   may be reaasnably isglled fros the %eneral
pabr  vestbd   in the board.
                                  Yours very truly